Sognier, Judge.
Appellant was convicted of a violation of the Georgia Controlled Substances Act by selling marijuana, and appeals.
1. Appellant contends the trial court erred by failing to give his requested charge on entrapment. Appellant denied committing the offense charged, and thus, entrapment was not in issue. Ford v. State, 160 Ga. App. 707, 708 (3) (288 SE2d 39) (1981). It is not error to refuse to charge the jury on the issue of entrapment if the defendant denies that he committed the offense. Sullivan v. State, 139 Ga. App. 640, 641 (1) (229 SE2d 119) (1976); Ford, supra.
2. Appellant contends the evidence is not sufficient to support the verdict. The evidence disclosed that on the night of March 21, 1984 Vance Donald, an undercover narcotics officer, drove to the Holiday Inn in Forest Park, Georgia and parked in the parking lot. Appellant drove up and parked next to Donald. Jackie Hatcher, an informant who had told Donald that appellant was selling marijuana, *144was a passenger in appellant’s car. Donald got in the back seat of appellant’s car and appellant told Donald to look in a sack in the back seat. Donald did so and saw a plastic bag inside the sack which contained approximately one pound of marijuana. Appellant told Donald it was high grade marijuana, and Donald then paid appellant $950 for the marijuana. Appellant and another witness testified that Hatcher had the sack of marijuana, and appellant testified that Hatcher made the sale.
Decided February 17, 1986
Rehearing denied March 7, 1986
John W. Lawson, for appellant.
Robert E. Keller, District Attorney, Tracy G. Ramey, Assistant District Attorney, for appellee.
The weight of the evidence and credibility of witnesses are questions for determination by the jury. Bryant v. State, 174 Ga. App. 468 (1) (330 SE2d 406) (1985). This court passes on the sufficiency of the evidence, not its weight, which was considered by the jury. Paul v. State, 144 Ga. App. 106 (1) (240 SE2d 600) (1977); Beard v. State, 153 Ga. App. 550 (1) (265 SE2d 875) (1980). We find the evidence sufficient to meet the standard of proof required by Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Birdsong, P. J., and Carley, J., concur.